HENDERSON, District Judge.
Various defendants herein have moved against the indictment, alleging misjoinder under Rule 8(b) and/or prejudicial joinder under Rule 14 of the Federal Rules of Criminal Procedure, 18 U.S.C.A., and requesting the severance of offenses and defendants. The indictment charges an aggregate of seventeen defendants with various narcotics violations. There are 2,553 separate counts in all, 11 of these being allegations of conspiracy against the defendants named therein and the remainder being allegations of substantive violations. Not all of the defendants charged with substantive violations are included in conspiracy counts, nor do all of the conspiracies encompass the same persons in each case.
The court, having considered these motions, the indictment, and all of the proceedings herein, has concluded that a single trial of all defendants under this multi-count indictment, as now constituted, would be prejudicial to the defendants charged. The complex involvement of the various defendants and the multiplicity of charges contained in the indictment would render it difficult, if not impossible, for the court to adequately charge a jury as to the applicable law with respect to each defendant and for the jury to apply that law intelligently in reaching verdicts on the many charges involved.
Accordingly, on the court’s own motion, acting under Rule 14 of the Federal Rules of Criminal Procedure, the indictment herein is severed at this time as to counts 8 and 11 thereof. Trial will pro*264ceed'Oii' April 25, 1960, the date previously set for trial of all defendants named in the indictment, restricted, however, to these two counts (counts 8 and 11) and the three defendants named therein, Albert Moreton, Joseph A. Moses, and Rose V. Moses.
Except to the extent herein granted, the motions previously made under Rules 8(b) and/or 14 on behalf of various of the defendants herein are not ruled upon, but are held generally. Trial dates and further severance of the offenses and/or defendants other than as hereinbefore provided for will await further order of this court.